*637OPINION

Per Curiam:

On October 10, 1974, appellant filed suit to recover for personal injuries suffered May 11, 1972, in a fall of an elevator manufactured by Montgomery Elevator Company and installed by respondent Sheldon Pollack Corporation. Finding the two-year statute of limitations (NRS 11.190(4) (e)) precluded appellant’s action, the district court granted respondent’s motion to dismiss.1 Here, appellant contends the district court erred by ruling the two-year statute of limitations was applicable. He also contends the trial court erred in ruling the provisions of NRS 11.205 inapplicable. We reject both contentions.
1. Appellant argues the longer statute of limitations of NRS 11.190(1) (b) or 11.190(2) (c) govern because his action sounds in contract.2 However, the gravamen of his cause of action is in tort to recover damages for personal injuries; thus, the two-year limitation of NRS 11.190(4) (e) is applicable. See: Blotzke v. Christmas Tree, Inc., 88 Nev. 449, 499 P.2d 647 (1972); and, State Farm Mut. Auto. Ins. v. Wharton, 88 Nev. 183, 495 P.2d 359 (1972).
2. Appellant cites no relevant authority in support of his argument that the provisions of NRS 11.205 are applicable; thus, we need not, and therefore do not, consider it. Alves v. Bumguardner, 91 Nev. 799, 544 P.2d 436 (1975).
Affirmed.

 NRS 11.190(4) (e) provides:
“Actions other than those for the recovery of real property, unless further limited by NRS 11.205 or by or pursuant to the Uniform Commercial Code, can only be commenced as follows:
“4. Within 2 years:
“(e) An action to recover damages for injuries to a person or for the death of a person caused by the wrongful act or neglect of another. The provisions of this paragraph relating to an action to recover damages for injuries to a person shall apply only to causes of action which shall accrue after March 20, 1951.”
Actions under NRS 11.205 must be brought within six (6) years.


 The period of limitation in NRS 11.190(1 )(b) is six (6) years; in NRS 11.190(2) (c), it is four (4) years.